Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Drawings have been reviewed and accepted.

Specification
The specification filed on 03/24/2021 has been entered. Specification has been reviewed and accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-12, and 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “ verify whether the 3D CAD models contained within the assembly CAD model file and the plurality of part CAD model files satisfy a plurality of design requirements associated with the lighting product”
The limitations of“ verify whether the 3D CAD models contained within the assembly CAD model file and the plurality of part CAD model files satisfy a plurality of design requirements associated with the lighting product,” are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processors”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor”, and language, “verify” in the context of this claim encompasses that the user mentally could make a decision, or comparison. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements- “transmit, to a computing device, one or more of the 3D CAD model files of the standardized functional components in response to a user input applied at the computing device, receive, from the computing device, an assembly CAD model file and a plurality of part CAD model files” which is simply insignificant extra solution activity of data gathering and transmission by acquiring data and information, and “a cloud storage configured to store 3D computer-aided design (CAD) model files containing 3D CAD models of standardized functional components ” which is simply insignificant extra solution activity of storing and retrieving information in memory the claim also recites elements- :  “ a cloud computing server comprising one or more processors, wherein the cloud computing server is configured to access the cloud storage, and wherein the one or more processors are programmed to execute instructions to“, and “and generate a set of optimized CAD model files based on the assembly CAD model file and the plurality of part CAD model files if the 3D CAD models contained within the assembly CAD model file and the plurality of part CAD model files do not meet at least one of the design requirements” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). The claims additionally recite- “ wherein the standardized functional components are configured to enable the lighting product to operate functionally”, “wherein the assembly CAD model file contains a 3D CAD model of the lighting product in an assembled form, and wherein the part CAD model files contain 3D CAD models of constituent parts of the lighting product” and “ wherein the design requirements comprise at least whether the 3D CAD models accommodate the standardized functional components and a number of dimension requirements” which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of receiving and transmitting data which is simply insignificant extra solution activity of data gathering and transmitting which is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc. (computer receives and sends information over a network). The claim element of the storing model files is simply insignificant extra solution activity of storing and retrieving information in memory, which is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) Versata Dev. Group, Inc. v. SAP Am.  The claim also recites elements- “server… access the cloud storage”, “processors … execute instructions to… generate a set of optimized CAD model files”, “ which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). The claims additionally recite- “ wherein the standardized functional components are configured to enable the lighting product to operate functionally”, “wherein the assembly CAD model file contains a 3D CAD model of the lighting product in an assembled form, and wherein the part CAD model files contain 3D CAD models of constituent parts of the lighting product” and “ wherein the design requirements comprise at least whether the 3D CAD models accommodate the standardized functional components and a number of dimension requirements” which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token post solution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims inherit abstract ideas from claim 11. The claims additionally recite- “wherein the standardized functional components comprise at least a light emitting component, a light socket, a light actuator, and one weight. ” which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token post solution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims inherit abstract ideas from claim 11. The claims additionally recite- “wherein the one or more processors of the cloud computing  server are further programmed to ” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). Additionally the claim recites “receiving, from the computing device, a material selection concerning a desired material to print a part of the lighting product and wherein the 3D printers are configured to 3D print the part of the lighting product using a 3D printing filament of the desired material.” which is simply insignificant extra solution activity of data gathering and transmitting which is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc. (computer receives and sends information over a network). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “verify whether the 3D CAD models contained within the assembly CAD model file and the plurality of part CAD model files satisfy the design requirements by meeting a minimum wall thickness requirement, a maximum overall part size requirement, a component relief space requirement, and a prohibited overhang design requirement. ” The claims additionally recite- “ wherein the one or more processors of the cloud computing server are further programmed” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). Therefore, these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims inherit abstract ideas from claim 11. The claims additionally recite- “wherein the one or more processors of the cloud computing server are further programmed to generate the set of optimized CAD model files by performing at least one of: adding an accommodation for a standardized functional component in one of the 3D CAD models; changing a design of an overhang in one of the 3D CAD models; adding a locating feature to one of the 3D CAD models; and changing a mating feature in one of the 3D CAD models into a different mating feature” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 6-7, 9-14, 16-17, and 19-20 is rejected under 35 U.S.C. 103 as being unpatentable over Machalica (US20200184125A1), in view of Knaapen et al. (US20150286724A1, herein Knaapen).

Regarding claim 1, Machalica teaches A method of manufacturing a … product ([0055] manufacturing the part 78) , comprising: transmitting three-dimensional (3D) computer-aided design (CAD) model files  ([0055] CAD system 32 may receive a model 72 (of the part)) containing 3D CAD models of standardized functional components to a computing device ([0007] Product and Manufacturing Information (PMI) objects based upon one or more features) in response to a user input applied at the computing device ([0039] The CAD system 32 may provide for a graphical user interface suitable to create and manipulate graphical representations of 2D and/or 3D models), wherein the standardized functional components are configured to enable the … product to operate functionally ([0023] PMI provides information indicative of the machining operation to be performed on that surface.) ; receiving, from the computing device, an assembly CAD model file and a plurality of part CAD model files ([0055] CAD system 32 may receive a model 72 (of the part), [0006] a system that renders computer-aided design (CAD) models of a part, an assembly, or both), wherein the assembly CAD model file contains a 3D CAD model of the …product in an assembled form (Fig. 8, [0022] produce a model of a … assembly (e.g., an industrial machine)… assembly may be created as a model-based definition included in a 2-dimensional (2D) or a 3-dimensional (3D) computer aided design (CAD) model.), and wherein the part CAD model files contain 3D CAD models of constituent parts of the … product ([0022] produce a model of a part … (e.g., … machine part). For example, the model of the part … may be created as a model-based definition included in a 2-dimensional (2D) or a 3-dimensional (3D) computer aided design (CAD) model. ) ; verifying whether the 3D CAD models contained within the assembly CAD model file and the plurality of part CAD model files satisfy a plurality of design requirements associated with the … product ([0027] part or assembly may be assigned incorrect attribute, which may affect the manufacturing, verification, validation, tracking of the part or assembly, and so forth, [0035] The CAx system 10 may additionally provide for verification and/or validation processes 20 that may include automated inspection of the part or product as well as automated comparison of specifications, requirements, and the like, [0060] the CAD system 32 may query the database of reference models 70 and compare the characteristics of the deficient model 71 (e.g., based on the analysis [process block 92]) to corresponding characteristics of one or more reference models), wherein the design requirements comprise at least whether the 3D CAD models accommodate the standardized functional components and a number of dimension requirements ([0004] PMI may be displayed on a CAD model as PMI objects and may include information helpful in manufacturing the part or assembly in accordance with desired measurements, tolerances, etc., [0024] PMI object indicating a third set of PMI data, such as dimensions and tolerances of a beveled edge of the part; and the like.); generating a set of optimized CAD model files based on the assembly CAD model file and the plurality of part CAD model files if the 3D CAD models contained within the assembly CAD model file and the plurality of part CAD model files do not meet at least one of the design requirements ([0039] The CAD system 32 may provide for the creation and update of the 2D and/or 3D models and related information (e.g., views, drawings, annotations, notes, PMI object, etc.). Indeed, the CAD system 32 may combine a graphical representation of the part or product with other, related information. Further, the CAD system 32 may create the PMI data and/or objects displayed on various renderings or MBDs. As disclosed below, in some embodiments, the CAD system 32 may identify relevant PMI objects or attributes from a first model (e.g., a reference model) to apply to a second model (e.g., a deficient model).); 3D printing parts of the … product using one or more 3D printers ([0034] The CAx system 10 may additionally provide for manufacturing processes 18 that may include manufacturing automation support. For example, additive manufacturing models may be derived, such as 3D printing models for material jetting, binder jetting, vat photopolymerization, powder bed fusion, sheet lamination, directed energy deposition, material extrusion, and the like, to create the part or product, [0065] manufacturing part and assemblies), wherein the one or more 3D printers are programmed to execute machine-readable instructions converted from the set of optimized CAD model files to 3D print the parts ([0041] The CAM/CIM system 36 may provide for certain automation and manufacturing efficiencies, for example, by deriving certain programs or code (e.g., G-code) and then executing the programs or code to manufacture the part or product. The CAM/CIM system 36 may support certain automated manufacturing techniques, such as additive (or subtractive) manufacturing techniques, including material jetting, binder jetting, vat photopolymerization, powder bed fusion, sheet lamination, directed energy deposition, material extrusion, milling, lathing, plasma cutting, wire cutting, or a combination thereo, [0039] The CAD system 32 may provide for the creation and update of the 2D and/or 3D models and related information (e.g., views, drawings, annotations, notes, PMI object, etc.). Indeed, the CAD system 32 may combine a graphical representation of the part or product with other, related information. Further, the CAD system 32 may create the PMI data and/or objects displayed on various renderings or MBDs. As disclosed below, in some embodiments, the CAD system 32 may identify relevant PMI objects or attributes from a first model (e.g., a reference model) to apply to a second model (e.g., a deficient model)) ; and …the 3D-printed parts together with the standardized functional components to yield the… product ([0034] The CAx system 10 may additionally provide for manufacturing processes 18 that may include manufacturing automation support. For example, additive manufacturing models may be derived, such as 3D printing models for material jetting, binder jetting, vat photopolymerization, powder bed fusion, sheet lamination, directed energy deposition, material extrusion, and the like, to create the part or product) .
Machalica does not teach lighting product… assembling the 3D-printed parts
Knaapen teaches lighting product ([0093] The lighting device design can comprise parts that are manufactured, for example, using an additive manufacturing process (e.g. 3D printed)) … assembling the 3D-printed parts ([0093] All parts or components needed to produce the provided lighting device design can be combined into a package for shipment to the user (e.g. with an assembly manual included or preassembled).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Machalica’s teaching of manufacturing an assembly or part using CAD models with Knaapen’s teaching of manufacturing lighting products. The combined teaching provides an expected result of a manufacturing a lighting assembly or part using CAD models. Therefore, one of ordinary skill in the art would be motivated to diversify products to be produced by a 3D printer.

Regarding claim 2, the combination of Machalica and Knaapen teach The method of claim 1, wherein the standardized functional components (Machalica, [0004] PMI may be displayed on a CAD model as PMI objects and may include information helpful in manufacturing the part or assembly in accordance with desired measurements, tolerances, etc., [0024] PMI object indicating a third set of PMI data, such as dimensions and tolerances of a beveled edge of the part; and the like.)
Knaapen further teaches comprise a light emitting component (Fig. 1 light source 208, [0041] These light sources have static features such as wattage, maximum light intensity, color temperature, etc. An example of such a light source is a 60 W, frosted, incandescent light bulb (e.g. ‘Philips 60 Watt Incandescent Director’ light bulb).) , a light socket (Fig. 1 206 fixture), a light actuator ([0073] light sources can be switched on/off, or dimmed), and at least one weight (Fig. 19, a stand 1904) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Machalica’s teaching of manufacturing an assembly or part using CAD models with Knaapen’s teaching of manufacturing lighting products. The combined teaching provides an expected result of a manufacturing a lighting assembly or part using CAD models. Therefore, one of ordinary skill in the art would be motivated to diversify products to be produced by a 3D printer.

Regarding claim 3, the combination of Machalica and Knaapen teach The method of claim 1, further comprising: 
Knappen further teaches receiving, at a cloud computing server ([0064] cloud based storage unit 504 such as a web enabled server, [0096] providing a lighting device design can be performed by a server, such as the server running the database that functions as data source 2650. The computer device 2600 can then access a website hosted by the server, where the website comprises an advertisement for a lighting device design ), a category selection concerning a lighting product category from the computing device ([0062] The lighting device designs from which the user can make a selection 406 comprise any number of options and features, for example, the images are complemented with other information comprising a name, description, category or rating (e.g. check mark for compatibility, star rating for popularity, eco symbol for environmental friendliness) where applicable. Selections made by the user are used to make further suggestions, create favorites, track history, etc., for example, by storing user made selections in a user profile.), wherein the lighting product category comprises at least a table light ([0079] the lighting device design type, such as a desk lamp), a wall light ([0079] type of lighting device design (e.g. ceiling lamp)), a floor light ([0092] the type (e.g. standing lamp, ceiling lamp) of the lighting device design) , a pendant light ([0047] the fixture 206 shown is a hanging lamp and the light source 208 shown is an incandescent light bulb) , and a  portable light ([0092] the type (e.g. standing lamp, ceiling lamp) of the lighting device design) receiving, at the cloud computing server ([0079] he method 1400 comprises a first step 1410 of receiving, through a graphical user interface, any one of: a model of a lighting device design, an image of a lighting device design, or an image of a scene comprising a lighting device design) , a size selection concerning a lighting product  size from the computing device ([0079] lighting device design can determine, for example, the size, shape and potentially also color and materials of the lighting device design, [0003] comprise selecting a lighting device design (e.g. from an electronic catalogue of lighting device designs) or generating a lighting device design (e.g. based on modifying a base model)) ; and setting at least some of the dimension requirements based on the category selection and the size selection, wherein the dimension requirements comprise at least one of a maximum height ([0083] lighting device design 1770 generated comprises a lamp hood 1776 that matches the maximum height 1515 for the lamp hood.), a maximum width or depth, and a minimum base footprint width or depth.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Machalica’s teaching of manufacturing an assembly or part using CAD models with Knaapen’s teaching of manufacturing lighting products, and selecting a category of lighting products. The combined teaching provides an expected result of  manufacturing a lighting assembly or part using CAD models, and selecting a category of lighting products. Therefore, one of ordinary skill in the art would be motivated to allow the user to customize their product.

Regarding claim 4, , the combination of Machalica and Knaapen teach The method of claim 1, further comprising transmitting, to the computing device, additional 3D CAD model files containing 3D CAD models (Machalica, [0022] the model of the part or assembly may be created as a model-based definition included in a 2-dimensional (2D) or a 3-dimensional (3D) computer aided design (CAD) model), [0030] CAD system may receive or identify a model)
Knappen further teaches of component housings configured to house or support the standardized functional components ([0085] a connector 1834 that allows for the lamp to be attached to a ceiling, [0087] connector 1934 in the wall mounted lamp design, ) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Machalica’s teaching of manufacturing an assembly or part using CAD models with Knaapen’s teaching of manufacturing lighting products, and connectors supporting the lamp. The combined teaching provides an expected result of a manufacturing a lighting assembly or part  and connector using CAD models. Therefore, one of ordinary skill in the art would be motivated to allow the assembled device to be supported.

Regarding claim 6, the combination of Machalica and Knaapen teach The method of claim 1, further comprising:…; and 3D printing the part of the … product using a 3D printing filament of the desired material ([0045] FIG. 3 illustrates an example of a power production system 100 that may be entirely (or partially) conceived, developed, engineered, manufactured, serviced, and tracked by the CAx system 10, [0053] PMI data 76 may include any description of the feature that may be manufactured into a part, [0034]  3D printing models for material jetting, binder jetting, vat photopolymerization, powder bed fusion, sheet lamination, directed energy deposition, material extrusion, and the like, to create the part or product.).
Knappen further teaches receiving, from the computing device, a material selection concerning a desired material to print a part of the lighting product ([0074] The user can be guided through selecting a lighting device design by making multiple choices in multiple steps, such as first choosing a material (e.g. copper, aluminum), [0079] receiving, through a graphical user interface, any one of: a model of a lighting device design, an image of a lighting device design)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Machalica’s teaching of manufacturing an assembly or part using CAD models with Knaapen’s teaching of manufacturing lighting products, and selecting a material to produce the part. The combined teaching provides an expected result of a manufacturing a lighting assembly or part using CAD models. Therefore, one of ordinary skill in the art would be motivated to allow the user to customize their product.


Regarding claim 7, the combination of Machalica and Knaapen teach The method of claim 6, 
Knappen further teaches wherein the desired material is an opaque 3D printing material or a translucent 3D printing material ([0074] The user can be guided through selecting a lighting device design by making multiple choices in multiple steps, such as first choosing a material (e.g. copper, aluminum), [0079] receiving, through a graphical user interface, any one of: a model of a lighting device design, an image of a lighting device design).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Machalica’s teaching of manufacturing an assembly or part using CAD models with Knaapen’s teaching of manufacturing lighting products using an opaque material. The combined teaching provides an expected result of a manufacturing a lighting assembly or part using CAD models, and using an opaque material. Therefore, one of ordinary skill in the art would be motivated to allow the user to optimize their design aesthetic in producing the part.

Regarding claim 9, the combination of Machalica and Knaapen teach The method of claim 1, wherein the machine-readable instructions are G-Code instructions (Machalica, [0041] The CAM/CIM system 36 may provide for certain automation and manufacturing efficiencies, for example, by deriving certain programs or code (e.g., G-code) and then executing the programs or code to manufacture the part or product.) , and wherein the method further comprises changing the G-Code instructions pertaining to at least one of a printhead temperature, a print speed, and an extrusion amount after the G-Code instructions are converted from the set of optimized CAD model files ([0041] The CAM/CIM system 36 may provide for certain automation and manufacturing efficiencies, for example, by deriving certain programs or code (e.g., G-code) and then executing the programs or code to manufacture the part or product… may support certain automated manufacturing techniques, such as additive manufacturing techniques, including… material extrusion… For example, probe-based, camera-based, and/or sensor-based machinery may automatically inspect the part or product to ensure compliance with certain geometries, tolerances, shapes, and so on)

Regarding claim 10, , the combination of Machalica and Knaapen teach The method of claim 1, wherein the step of generating the set of optimized CAD model files (Machalica, [0039] The CAD system 32 may provide for the creation and update of the 2D and/or 3D models and related information (e.g., views, drawings, annotations, notes, PMI object, etc, [0033] Development models may then be further refined))   further comprises at least one of: adding an accommodation for a standardized functional component in one of the 3D CAD models; changing a design of an overhang in one of the 3D CAD models;  adding a locating feature to one of the 3D CAD models ([0036] For example, data from services and tracking processes 22, for example, may be used to redevelop the part or product via the development processes. Indeed, data from any one of the processes 12, 14, 16, 18, 20, 22 may be used by any other of the processes 12, 14, 16, 18, 20, 22 to improve the part or product or to create a new part or a new product) ; and  changing a mating feature in one of the 3D CAD models into a different mating feature.

Regarding claim 11, Machalica teaches A system for manufacturing a… product ([0055] manufacturing the part 78), comprising: a cloud storage configured to store 3D computer-aided design (CAD) model files ([0030] model (e.g., stored in the database) containing 3D CAD models of standardized functional components ([0007] Product and Manufacturing Information (PMI) objects based upon one or more features), wherein the standardized functional components are configured to enable the … product to operate functionally ([0023] PMI provides information indicative of the machining operation to be performed on that surface.); a cloud computing server comprising one or more processors, wherein the cloud computing server is configured to access the cloud storage, and wherein the one or more processors are programmed to execute instructions to ([0042] cloud-based systems 69 that may provide for decentralized computing services and file storage, [0050] The controller 130 may include a processor(s) 140 (e.g., a microprocessor(s)) that may execute software programs to perform the disclosed techniques.) : transmit, to a computing device, one or more of the 3D CAD model files ([0055] CAD system 32 may receive a model 72 (of the part))  of the standardized functional components ([0007] Product and Manufacturing Information (PMI) objects based upon one or more features) in response to a user input applied at the computing device ([0039] The CAD system 32 may provide for a graphical user interface suitable to create and manipulate graphical representations of 2D and/or 3D models), receive, from the computing device, an assembly CAD model file  and a plurality of part CAD model files ([0055] CAD system 32 may receive a model 72 (of the part), [0006] a system that renders computer-aided design (CAD) models of a part, an assembly, or both), wherein the assembly CAD model file contains a 3D CAD model of the …product in an assembled form (Fig. 8, [0022] produce a model of a … assembly (e.g., an industrial machine)… assembly may be created as a model-based definition included in a 2-dimensional (2D) or a 3-dimensional (3D) computer aided design (CAD) model.), and wherein the part CAD model files contain 3D CAD models of constituent parts of the … product ([0022] produce a model of a part … (e.g., … machine part). For example, the model of the part … may be created as a model-based definition included in a 2-dimensional (2D) or a 3-dimensional (3D) computer aided design (CAD) model. ), verify whether the 3D CAD models contained within the assembly CAD model file and the plurality of part CAD model files satisfy a plurality of design requirements associated with the …product ([0027] part or assembly may be assigned incorrect attribute, which may affect the manufacturing, verification, validation, tracking of the part or assembly, and so forth, [0035] The CAx system 10 may additionally provide for verification and/or validation processes 20 that may include automated inspection of the part or product as well as automated comparison of specifications, requirements, and the like, [0060] the CAD system 32 may query the database of reference models 70 and compare the characteristics of the deficient model 71 (e.g., based on the analysis [process block 92]) to corresponding characteristics of one or more reference models), wherein the design requirements comprise at least whether the 3D CAD models accommodate the standardized functional components and a number of dimension requirements ([0004] PMI may be displayed on a CAD model as PMI objects and may include information helpful in manufacturing the part or assembly in accordance with desired measurements, tolerances, etc., [0024] PMI object indicating a third set of PMI data, such as dimensions and tolerances of a beveled edge of the part; and the like.), and generate a set of optimized CAD model files based on the assembly CAD model file and the plurality of part CAD model files if the 3D CAD models contained within the assembly CAD model file and the plurality of part CAD model files do not meet at least one of the design requirements ([0039] The CAD system 32 may provide for the creation and update of the 2D and/or 3D models and related information (e.g., views, drawings, annotations, notes, PMI object, etc.). Indeed, the CAD system 32 may combine a graphical representation of the part or product with other, related information. Further, the CAD system 32 may create the PMI data and/or objects displayed on various renderings or MBDs. As disclosed below, in some embodiments, the CAD system 32 may identify relevant PMI objects or attributes from a first model (e.g., a reference model) to apply to a second model (e.g., a deficient model).).
Machalica does not teach lighting product… assembling the 3D-printed parts
Knaapen teaches lighting product ([0093] The lighting device design can comprise parts that are manufactured, for example, using an additive manufacturing process (e.g. 3D printed)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Machalica’s teaching of manufacturing an assembly or part using CAD models with Knaapen’s teaching of manufacturing lighting products. The combined teaching provides an expected result of a manufacturing a lighting assembly or part using CAD models. Therefore, one of ordinary skill in the art would be motivated to diversify products to be produced by a 3D printer.

Regarding claim 12, the combination of Machalica and Knaapen teach The system of claim 11, wherein the standardized functional components (Machalica, [0004] PMI may be displayed on a CAD model as PMI objects and may include information helpful in manufacturing the part or assembly in accordance with desired measurements, tolerances, etc., [0024] PMI object indicating a third set of PMI data, such as dimensions and tolerances of a beveled edge of the part; and the like.)
Knaapen further teaches comprise a light emitting component (Fig. 1 light source 208, [0041] These light sources have static features such as wattage, maximum light intensity, color temperature, etc. An example of such a light source is a 60 W, frosted, incandescent light bulb (e.g. ‘Philips 60 Watt Incandescent Director’ light bulb).) , a light socket (Fig. 1 206 fixture), a light actuator ([0073] light sources can be switched on/off, or dimmed), and at least one weight (Fig. 19, a stand 1904) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Machalica’s teaching of manufacturing an assembly or part using CAD models with Knaapen’s teaching of manufacturing lighting products. The combined teaching provides an expected result of a manufacturing a lighting assembly or part using CAD models. Therefore, one of ordinary skill in the art would be motivated to diversify products to be produced by a 3D printer.

Regarding claim 13, the combination of Machalica and Knaapen teach The system of claim 11, further comprising one or more 3D printers configured to 3D print the constituent parts of the lighting product, wherein the one or more 3D printers are programmed to execute machine-readable instructions converted from the set of 34 optimized CAD model files to 3D print the parts (Machalica, [0041] The CAM/CIM system 36 may provide for certain automation and manufacturing efficiencies, for example, by deriving certain programs or code (e.g., G-code) and then executing the programs or code to manufacture the part or product. The CAM/CIM system 36 may support certain automated manufacturing techniques, such as additive (or subtractive) manufacturing techniques, including material jetting, binder jetting, vat photopolymerization, powder bed fusion, sheet lamination, directed energy deposition, material extrusion, milling, lathing, plasma cutting, wire cutting, or a combination thereo, [0039] The CAD system 32 may provide for the creation and update of the 2D and/or 3D models and related information (e.g., views, drawings, annotations, notes, PMI object, etc.). Indeed, the CAD system 32 may combine a graphical representation of the part or product with other, related information. Further, the CAD system 32 may create the PMI data and/or objects displayed on various renderings or MBDs. As disclosed below, in some embodiments, the CAD system 32 may identify relevant PMI objects or attributes from a first model (e.g., a reference model) to apply to a second model (e.g., a deficient model)).

Regarding claim 14, the combination of Machalica and Knaapen teach The system of claim 13, wherein the one or more processors of the cloud computing server are further programmed… and wherein the 3D printers are configured to 3D print the part of the … product using a 3D printing filament of the desired material (Machalica, [0045] FIG. 3 illustrates an example of a power production system 100 that may be entirely (or partially) conceived, developed, engineered, manufactured, serviced, and tracked by the CAx system 10, [0053] PMI data 76 may include any description of the feature that may be manufactured into a part, [0034]  3D printing models for material jetting, binder jetting, vat photopolymerization, powder bed fusion, sheet lamination, directed energy deposition, material extrusion, and the like, to create the part or product.).

Knappen further teaches to receiving, from the computing device, a material selection concerning a desired material to print a part of the lighting product ([0074] The user can be guided through selecting a lighting device design by making multiple choices in multiple steps, such as first choosing a material (e.g. copper, aluminum), [0079] receiving, through a graphical user interface, any one of: a model of a lighting device design, an image of a lighting device design)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Machalica’s teaching of manufacturing an assembly or part using CAD models with Knaapen’s teaching of manufacturing lighting products, and selecting a material to produce the part. The combined teaching provides an expected result of a manufacturing a lighting assembly or part using CAD models. Therefore, one of ordinary skill in the art would be motivated to allow the user to customize their product.


Regarding claim 16, the combination of Machalica and Knaapen teach The system of claim 11, wherein the one or more processors of the cloud computing server are further programmed to generate the set of optimized CAD model files by performing at least one of (Machalica, [0039] The CAD system 32 may provide for the creation and update of the 2D and/or 3D models and related information (e.g., views, drawings, annotations, notes, PMI object, etc, [0033] Development models may then be further refined))   : adding an accommodation for a standardized functional component in one of the 3D CAD models; changing a design of an overhang in one of the 3D CAD models; adding a locating feature to one of the 3D CAD models ([0036] For example, data from services and tracking processes 22, for example, may be used to redevelop the part or product via the development processes. Indeed, data from any one of the processes 12, 14, 16, 18, 20, 22 may be used by any other of the processes 12, 14, 16, 18, 20, 22 to improve the part or product or to create a new part or a new product); and changing a mating feature in one of the 3D CAD models into a different mating feature.

Regarding claim 17, Machalica teaches A method of 3D printing parts of a …product ([0055] manufacturing the part 78), comprising: transmitting three-dimensional (3D) computer-aided design (CAD) model files ([0055] CAD system 32 may receive a model 72 (of the part)) containing 3D CAD models of standardized functional components to a computing device ([0007] Product and Manufacturing Information (PMI) objects based upon one or more features) in response to a user input applied at the computing device ([0039] The CAD system 32 may provide for a graphical user interface suitable to create and manipulate graphical representations of 2D and/or 3D models), wherein the standardized functional components are configured to enable the … product to operate functionally ([0023] PMI provides information indicative of the machining operation to be performed on that surface.); receiving, from the computing device, an assembly CAD model file and a plurality of part CAD model files ([0055] CAD system 32 may receive a model 72 (of the part), [0006] a system that renders computer-aided design (CAD) models of a part, an assembly, or both), wherein the assembly CAD model file contains a 3D CAD model of the…  product in an assembled form (Fig. 8, [0022] produce a model of a … assembly (e.g., an industrial machine)… assembly may be created as a model-based definition included in a 2-dimensional (2D) or a 3-dimensional (3D) computer aided design (CAD) model.), and wherein the part CAD model files contain 3D CAD models of constituent parts of the … product ([0022] produce a model of a part … (e.g., … machine part). For example, the model of the part … may be created as a model-based definition included in a 2-dimensional (2D) or a 3-dimensional (3D) computer aided design (CAD) model. ); verifying whether the 3D CAD models contained within the assembly CAD model file and the plurality of part CAD model files satisfy a plurality of design requirements associated with the … product ([0027] part or assembly may be assigned incorrect attribute, which may affect the manufacturing, verification, validation, tracking of the part or assembly, and so forth, [0035] The CAx system 10 may additionally provide for verification and/or validation processes 20 that may include automated inspection of the part or product as well as automated comparison of specifications, requirements, and the like, [0060] the CAD system 32 may query the database of reference models 70 and compare the characteristics of the deficient model 71 (e.g., based on the analysis [process block 92]) to corresponding characteristics of one or more reference models), wherein the design requirements comprise at least whether the 3D CAD models accommodate the standardized functional components and a number of dimension requirements ([0004] PMI may be displayed on a CAD model as PMI objects and may include information helpful in manufacturing the part or assembly in accordance with desired measurements, tolerances, etc., [0024] PMI object indicating a third set of PMI data, such as dimensions and tolerances of a beveled edge of the part; and the like.);  generating a set of optimized CAD model files based on the assembly CAD model file  and the plurality of part CAD model files if the 3D CAD models contained within the assembly CAD model file and the plurality of part CAD model files do not meet at least one of the design requirements ([0039] The CAD system 32 may provide for the creation and update of the 2D and/or 3D models and related information (e.g., views, drawings, annotations, notes, PMI object, etc.). Indeed, the CAD system 32 may combine a graphical representation of the part or product with other, related information. Further, the CAD system 32 may create the PMI data and/or objects displayed on various renderings or MBDs. As disclosed below, in some embodiments, the CAD system 32 may identify relevant PMI objects or attributes from a first model (e.g., a reference model) to apply to a second model (e.g., a deficient model).); and 3D printing parts of the … product using one or more 3D printers ([0034] The CAx system 10 may additionally provide for manufacturing processes 18 that may include manufacturing automation support. For example, additive manufacturing models may be derived, such as 3D printing models for material jetting, binder jetting, vat photopolymerization, powder bed fusion, sheet lamination, directed energy deposition, material extrusion, and the like, to create the part or product, [0065] manufacturing part and assemblies), wherein the one or more 3D printers are programmed to execute machine-readable instructions converted from the set of optimized CAD model files to 3D print the parts ([0041] The CAM/CIM system 36 may provide for certain automation and manufacturing efficiencies, for example, by deriving certain programs or code (e.g., G-code) and then executing the programs or code to manufacture the part or product. The CAM/CIM system 36 may support certain automated manufacturing techniques, such as additive (or subtractive) manufacturing techniques, including material jetting, binder jetting, vat photopolymerization, powder bed fusion, sheet lamination, directed energy deposition, material extrusion, milling, lathing, plasma cutting, wire cutting, or a combination thereo, [0039] The CAD system 32 may provide for the creation and update of the 2D and/or 3D models and related information (e.g., views, drawings, annotations, notes, PMI object, etc.). Indeed, the CAD system 32 may combine a graphical representation of the part or product with other, related information. Further, the CAD system 32 may create the PMI data and/or objects displayed on various renderings or MBDs. As disclosed below, in some embodiments, the CAD system 32 may identify relevant PMI objects or attributes from a first model (e.g., a reference model) to apply to a second model (e.g., a deficient model)).
Machalica does not teach lighting product
Knaapen teaches lighting product ([0093] The lighting device design can comprise parts that are manufactured, for example, using an additive manufacturing process (e.g. 3D printed)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Machalica’s teaching of manufacturing an assembly or part using CAD models with Knaapen’s teaching of manufacturing lighting products. The combined teaching provides an expected result of a manufacturing a lighting assembly or part using CAD models. Therefore, one of ordinary skill in the art would be motivated to diversify products to be produced by a 3D printer.

Regarding claim 19 , the combination of Machalica and Knaapen teach The method of claim 17, wherein the step of generating the set of optimized CAD model files further comprises at least one of (Machalica, [0039] The CAD system 32 may provide for the creation and update of the 2D and/or 3D models and related information (e.g., views, drawings, annotations, notes, PMI object, etc, [0033] Development models may then be further refined)): adding an accommodation for a standardized functional component in one of the 3D CAD models; changing a design of an overhang in one of the 3D CAD models; adding a locating feature to one of the 3D CAD models ([0036] For example, data from services and tracking processes 22, for example, may be used to redevelop the part or product via the development processes. Indeed, data from any one of the processes 12, 14, 16, 18, 20, 22 may be used by any other of the processes 12, 14, 16, 18, 20, 22 to improve the part or product or to create a new part or a new product); and changing a mating feature in one of the 3D CAD models into a different mating feature.

Regarding claim 20, the combination of Machalica and Knaapen teach The method of claim 17, wherein the machine-readable instructions are G-Code instructions (Machalica, [0041] The CAM/CIM system 36 may provide for certain automation and manufacturing efficiencies, for example, by deriving certain programs or code (e.g., G-code) and then executing the programs or code to manufacture the part or product.), and wherein the method further comprises changing the G-Code instructions pertaining to at least one of a printhead temperature, a print speed, and an extrusion amount after the G-Code instructions are converted from the set of optimized CAD model files ([0041] The CAM/CIM system 36 may provide for certain automation and manufacturing efficiencies, for example, by deriving certain programs or code (e.g., G-code) and then executing the programs or code to manufacture the part or product… may support certain automated manufacturing techniques, such as additive manufacturing techniques, including… material extrusion… For example, probe-based, camera-based, and/or sensor-based machinery may automatically inspect the part or product to ensure compliance with certain geometries, tolerances, shapes, and so on)

Claims 5, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Machalica (US20200184125A1), in view of Knaapen et al. (US20150286724A1, herein Knaapen), in further view of Yokoyama et al. (US20210241472, herein Yokoyama)

Regarding claim 5, the combination of Machalica and Knaapen teach The method of claim 1, the step of verifying whether the 3D CAD models contained within the assembly CAD model file and the plurality of part CAD model files satisfy the design requirements comprises verifying whether the 3D CAD models meet… requirement ([0035] The CAx system 10 may additionally provide for verification and/or validation processes 20 that may include automated inspection of the part or product as well as automated comparison of specifications, requirements, and the like, [0041] The CMM system 38 may include machinery to automate inspections. For example, probe-based, camera-based, and/or sensor-based machinery may automatically inspect the part or product to ensure compliance with certain geometries, tolerances, shapes, and so on, [0073] the CAD system 32 may determine a shape of external faces of the model, a size of edges on the model, a thread count of threaded surfaces, the number of openings in the part, a volume of the model, total surface area of the model, the number of faces, the crinkliness, volumetric error, weighted point sets, deformations, and so forth, and compare one or more of these geometric characteristics to reference models 70. substantially similar to the deficient model 71.)
Knappen further teaches … a maximum overall part size requirement ([0074] first choosing a material (e.g. copper, aluminum) or a size (e.g. large, 20 cm wide) and then being presented lighting device designs to choose from, [0080] a maximum height 1515 of the lamp hood is provided (e.g. as a user preference related variable or based on safety or production limitations) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Machalica’s teaching of manufacturing an assembly or part using CAD models with Knaapen’s teaching of manufacturing lighting products, and having a maximum size requirement. The combined teaching provides an expected result of a manufacturing a lighting assembly or part using CAD models, considering a maximum size requirement. Therefore, one of ordinary skill in the art would be motivated to user to customize their product.
The combination of Machalica and Knaapen do not teach a minimum wall thickness requirement, a component relief space requirement, and a prohibited overhang design requirement.
Yokoyama further teaches a minimum wall thickness requirement, a component relief space requirement, and a prohibited overhang design requirement ([0121] precise feature requirements are set. However, these selections are not meant to be limiting. Precise feature requirements may be set for an excessive overhang, a thin wall, and a narrow gap. A threshold for a cross-sectional area may be set as a precise feature requirement for an excessive overhang, a wall-thickness threshold may be set as a precise feature requirement for a thin wall, and a gap-width threshold may be set as a precise feature requirement for a narrow gap.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Machalica’s and Knaapen’s teaching of manufacturing a lighting assembly or part using CAD models with Yokoyama’s teaching of having requirements such as a minimum wall thickness, a space requirement, and an overhang requirement. The combined teaching provides an expected result of a manufacturing a lighting assembly or part using CAD models where requirements are considered such as a minimum wall thickness, a space requirement, and an overhang requirement . Therefore, one of ordinary skill in the art would be motivated to promote safety and proper installation of the manufactured lighting assembly.  

Regarding claim 11, the combination of Machalica and Knaapen teach The system of claim 11, wherein the one or more processors of the cloud computing server are further programmed to verify whether the 3D CAD models contained within the assembly CAD model file and the plurality of part CAD model files satisfy the design requirements by meeting a …requirement. ([0035] The CAx system 10 may additionally provide for verification and/or validation processes 20 that may include automated inspection of the part or product as well as automated comparison of specifications, requirements, and the like, [0041] The CMM system 38 may include machinery to automate inspections. For example, probe-based, camera-based, and/or sensor-based machinery may automatically inspect the part or product to ensure compliance with certain geometries, tolerances, shapes, and so on, [0073] the CAD system 32 may determine a shape of external faces of the model, a size of edges on the model, a thread count of threaded surfaces, the number of openings in the part, a volume of the model, total surface area of the model, the number of faces, the crinkliness, volumetric error, weighted point sets, deformations, and so forth, and compare one or more of these geometric characteristics to reference models 70. substantially similar to the deficient model 71.)
Yokoyama further teaches a minimum wall thickness requirement, a component relief space requirement, and a prohibited overhang design requirement ([0121] precise feature requirements are set. However, these selections are not meant to be limiting. Precise feature requirements may be set for an excessive overhang, a thin wall, and a narrow gap. A threshold for a cross-sectional area may be set as a precise feature requirement for an excessive overhang, a wall-thickness threshold may be set as a precise feature requirement for a thin wall, and a gap-width threshold may be set as a precise feature requirement for a narrow gap.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Machalica’s and Knaapen’s teaching of manufacturing a lighting assembly or part using CAD models with Yokoyama’s teaching of having requirements such as a minimum wall thickness, a space requirement, and an overhang requirement. The combined teaching provides an expected result of a manufacturing a lighting assembly or part using CAD models where requirements are considered such as a minimum wall thickness, a space requirement, and an overhang requirement . Therefore, one of ordinary skill in the art would be motivated to promote safety and proper installation of the manufactured lighting assembly.  

Regarding claim 18, the combination of Machalica and Knaapen teach The method of claim 17, the step of verifying whether the 3D CAD models contained within the assembly CAD model file and the plurality of part CAD model files satisfy the design requirements comprises verifying whether the 3D CAD models meet a …requirement ([0035] The CAx system 10 may additionally provide for verification and/or validation processes 20 that may include automated inspection of the part or product as well as automated comparison of specifications, requirements, and the like, [0041] The CMM system 38 may include machinery to automate inspections. For example, probe-based, camera-based, and/or sensor-based machinery may automatically inspect the part or product to ensure compliance with certain geometries, tolerances, shapes, and so on, [0073] the CAD system 32 may determine a shape of external faces of the model, a size of edges on the model, a thread count of threaded surfaces, the number of openings in the part, a volume of the model, total surface area of the model, the number of faces, the crinkliness, volumetric error, weighted point sets, deformations, and so forth, and compare one or more of these geometric characteristics to reference models 70. substantially similar to the deficient model 71.)
Yokoyama further teaches a minimum wall thickness requirement, a component relief space requirement, and a prohibited overhang design requirement ([0121] precise feature requirements are set. However, these selections are not meant to be limiting. Precise feature requirements may be set for an excessive overhang, a thin wall, and a narrow gap. A threshold for a cross-sectional area may be set as a precise feature requirement for an excessive overhang, a wall-thickness threshold may be set as a precise feature requirement for a thin wall, and a gap-width threshold may be set as a precise feature requirement for a narrow gap.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Machalica’s and Knaapen’s teaching of manufacturing a lighting assembly or part using CAD models with Yokoyama’s teaching of having requirements such as a minimum wall thickness, a space requirement, and an overhang requirement. The combined teaching provides an expected result of a manufacturing a lighting assembly or part using CAD models where requirements are considered such as a minimum wall thickness, a space requirement, and an overhang requirement . Therefore, one of ordinary skill in the art would be motivated to promote safety and proper installation of the manufactured lighting assembly.  


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Machalica (US20200184125A1), in view of Knaapen et al. (US20150286724A1, herein Knaapen), in further view of Gielen et al. (US20200340647A1, herein Gielen)

Regarding claim 8, , the combination of Machalica and Knaapen teach The method of claim 7, 
The combination of Machalica and Knaapen do not teach wherein the part of the lighting product is a light diffuser and wherein the light diffuser is printed using the translucent 3D printing material.
Gielen teaches wherein the part of the lighting product is a light diffuser and wherein the light diffuser is printed using the translucent 3D printing material ([0029] Thus lighting module is lighter, can be manufactured and shipped at less costs. In particular, when any of the diffuser, or light guide plate is integrally formed with the plastic first elongated arm part or plastic second elongated arm part, the lighting module assembly is particularly light and can be manufactured in a streamlined manner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Machalica’s and Knaapen’s teaching of manufacturing a lighting assembly or part using CAD models with Gielen’s manufacturing a light diffuser using a translucent material. The combined teaching provides an expected result of a manufacturing a lighting assembly or part using CAD models including a light diffuser using a translucent material . Therefore, one of ordinary skill in the art would be motivated to control the brightness of the lighting material, optimizing the printed product.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Lunz (US20170038015) discloses a manufacturing control program for a lighting assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 12:30pm - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del-Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YTF/
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117